Per Curiam.
The plaintiff had a contract with defendant to perform certain mason work and furnish material for the alteration of defendant's building on Bloomfield avenue, in Montclair. While engaged in the performance of the work, the defendant and his brother attacked plaintiff, and committed an atrocious assault and battery upon him, as a result of which the plaintiff was compelled, owing to the severe character of his injuries, to cease work upon the building for several weeks, while he was under the care of a physician. He in*1158stituted this suit to- recover upon a quantum meruit for the work done. He testified that he performed all the work under his contract, except the plastering, and that $200 would cover the cost of performance of work left undone. There was testimony upon the defendant’s part of a contrary character, but as this contrariety of view presented an issue of fact, the finding of the trial court must prevail, there being a basis of fact to support it.
The court also found that the assault upon the plaintiff was the cause of his failure to- perform the contract in its entirety. That issue also presented a question of fact for the trial court. Murtland v. Atlantic City, 75 N. J. L. 592.
The right of the plaintiff to recover for the work performed under certain circumstances, upon the theory of a quantum meruit, is amply sustained by the authorities. Coppola v. Grande, 88 N. J. L. 324; McPherson v. Mackay, 91 Id. 473; Cavanaugh v. Ridgefield, 94 Id. 147; Atlantic City v. Farmers, 96 Id. 504.
Finding no error in the proceedings, the judgment is affirmed.